PER CURIAM.
Earl Sanderford was charged by bill of information with manslaughter in violation of La.R.S. 14:31. After trial by jury, defendant was found guilty and sentenced to serve five years at hard labor. On appeal, defendant relies on four assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.